Citation Nr: 0602583	
Decision Date: 01/30/06    Archive Date: 02/07/06

DOCKET NO.  98-04 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder, based on a reopened claim therefor.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a Department of Veterans Affairs staff 
psychologist


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from November 1974 to 
September 1975.  

This matter was most recently before the Board of Veterans' 
Appeals (VA) in March 2000, at which time it was determined 
that new and material evidence had been presented with which 
to reopen the veteran's previously denied claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  A remand of the veteran's reopened claim 
was then effectuated in order to afford the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, the initial opportunity to review the merits of 
the veteran's reopened claim.  Following the completion of 
the RO's consideration, the case has since been returned to 
the Board for further review.  

The record reflects that the veteran was afforded a hearing 
before the Board, sitting at the RO, in July 1999.  Such 
hearing was conducted by a Veterans Law Judge who is no 
longer employed by the Board.  Notice of that fact was 
furnished to the veteran by means of the Board's 
correspondence in November 2005 to him, wherein he was 
offered the opportunity to have another Board hearing to be 
conducted by a Veterans Law Judge who would adjudicate the 
merits of his claim.  In response, the veteran reported in 
December 2005 that he did not desire an additional hearing.  

In separate action in December 2005, the Board granted the 
veteran's motion to advance his appeal on the Board's docket.  
Expedited consideration of this matter has followed.  

Received by the Board in January 2006 was additional 
documentary evidence that was submitted on the veteran's 
behalf by his representative.  Such evidence was accompanied 
by a written waiver of review by the RO.  

This appeal is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

REMAND

Questions are presented by this case as to whether PTSD is 
present, and, if so, whether it originated as a result of a 
claimed inservice rape or was aggravated thereby.  Medical 
evidence on file both supports and contradicts the veteran's 
entitlement to the benefit sought.  While various medical 
professionals, including Dr. Strack, have diagnosed the 
veteran as having PTSD, many have not.  Notice is taken that 
during the period from 1993 to 1997, diagnoses of paranoid 
schizophrenia, major depression, dysthymia, rule out 
adjustment disorder, and a personality disorder not otherwise 
specified, were offered.  Moreover, one medical professional 
has tied the veteran's PTSD to the traumatic experiences he 
encountered during a custody battle with his common-law wife 
with respect to his children.  

Evidence in support of the veteran's entitlement is most 
strongly voiced by a VA psychologist, S. Strack, Ph.D., who 
previously treated the veteran for a period of years.  Yet, 
even among Dr. Strack's numerous submissions there is shown 
an evolution of thought, if not outright contradiction, as to 
the effect of an inservice rape of the veteran.  In this 
regard, it is noted that Dr. Strack opined in a July 1999 
report that the veteran's PTSD was primarily caused by severe 
abuse occurring in childhood, and that, at the same time, 
there were significantly disabling  manifestations of PTSD 
which were readily linked to an inservice sexual assault.  
Dr. Strack concluded that, although there was no way to 
separate completely the contributions of preservice and 
inservice trauma, it seemed that the inservice sexual 
harassment and assault were traumatizing in an of themselves 
and exacerbated the effects of the earlier childhood abuse.  
Still, in his March 2005 statement, Dr. Strack states that it 
was more likely than not the veteran was sexually assaulted 
in service and that such assault was the proximal cause of 
his PTSD.  

It is significant that throughout the course of this appeal, 
the underlying claim to reopen having been filed in May 1996, 
no VA psychiatric examination is shown to have been afforded 
the veteran.  Such an evaluation would assist the Board in 
deciding the merits of the claim, and in light of the medical 
complexity of this case, it is determined that a psychiatric 
examination by a board of three VA psychiatrists would be 
most helpful.  Remand is thus required to effectuate this 
request.

Further evidentiary development is likewise needed in order 
to obtain any more recently compiled reports of VA treatment, 
and also to secure any and all records of counseling at the 
Vet Center in Culver City, California.  Remand is also 
necessitated to permit the RO or the AMC's Resource Unit the 
opportunity to consider initially the evidence submitted by 
the veteran since the issuance of the most recent 
supplemental statement of the case in June 2005.  Such 
evidence, exclusive of that submitted directly to the Board 
in January 2006, was received while the case remained in 
remand status before the AMC and was not accompanied by a 
waiver of initial consideration by the RO/AMC.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC/RO must undertake any and all 
development, not already completed, that 
is set forth in the VA's Adjudication 
Procedure Manual M21-1, Part III, Chapter 
5, paragraph 5.14(d), with respect to a 
personal assault leading to the onset of 
the veteran's claimed PTSD.

2.  The AMC/RO must obtain all records of 
VA medical treatment received by the 
veteran for his claimed PTSD, which were 
compiled at the VA Medical Centers in Los 
Angeles, California, and Las Vegas, 
Nevada, or elsewhere, and which are not 
already on file.  Once obtained, such 
records must be made a part of the 
veteran's claims folder.

3.  The AMC/RO must obtain all records of 
counseling and/or treatment compiled 
during postservice years at the Vet 
Center located in Culver City, 
California, for inclusion in the 
veteran's claims folder.  

4.  Thereafter, the RO/AMC must arrange 
for the veteran to be afforded a VA 
medical examination by a board of three 
VA psychiatrists for an assessment of the 
nature and etiology of his claimed PTSD.  
The claims folder in its entirety must be 
furnished to each examiner for review.  
Such examination is to include a review 
of the veteran's history and current 
complaints, as well as a comprehensive 
mental status evaluation and any needed 
diagnostic psychological studies, 
including PTSD subtests.  All established 
diagnoses are then to be fully set forth.

The board of three psychiatrists must 
then offer an opinion, with full 
supporting rationale, addressing the 
following:

Does the veteran have PTSD 
using the criteria of the 
American Psychiatric 
Association's Diagnostic and 
Statistical Manual of Mental 
Disorders (4th ed. 1994)?  If 
so, is it at least as likely as 
not that the veteran's PTSD is 
the result of an inservice 
stressor involving a sexual 
assault?  If so, are the 
veteran's current symptoms of 
PTSD linked to any such event?

Use by the examiners of the "at 
least as likely as not" 
language cited above is 
required.

5.  Following the completion of the 
foregoing actions, the AMC/RO must review 
the report of the board of three 
psychiatrists.  If such report is not in 
complete compliance with the instructions 
provided above, appropriate steps must be 
taken to return the report for any and 
all needed action.

6.  Lastly, the AMC/RO must prepare a 
rating decision and readjudicate the 
veteran's reopened claim of entitlement 
to service connection for PTSD, on the 
basis of all the evidence on file, 
including the evidence submitted 
subsequent to issuance of the 
supplemental statement of the case in 
June 2005, and all governing legal 
authority, inclusive of 38 C.F.R. § 
3.304(f) (2005). If the benefit sought on 
appeal remains denied, the veteran and 
his representative must be provided with 
a supplemental statement of the case, 
which must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal. An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  
The purpose of this remand is to obtain additional 
development and to preserve the 



veteran's due process rights.  No inference should be drawn 
regarding the final disposition of the claim in question as a 
result of this action. 



_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


